293 S.W.3d 453 (2008)
Sharon Lynn JONES, Respondent,
v.
Officer Dawn PIERCE and Officer Taren Walton, Appellants.
No. ED 90052.
Missouri Court of Appeals, Eastern District, Division Three.
July 8, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard Vannoy, Asst. Atty. Gen., Jefferson City, MO, for appellants.
Donald L. Schlapprizzi, Linda C. Powers, Saint Louis, MO, for respondent.
*454 Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Officer Dawn Pierce and Officer Taren Walton appeal the judgment entered upon a jury verdict finding them liable on Sharon Jones's claim of negligence. We find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).